Citation Nr: 1549143	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension and diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has obstructive sleep apnea which began during active duty service or, alternatively, that his obstructive sleep apnea is caused or aggravated by his service-connected hypertension and diabetes mellitus, type II.  The Veteran underwent VA examination in connection with this claim in January 2013.  The VA examiner diagnosed obstructive sleep apnea and opined that it was not incurred in or the result of military duty or deployment, and that it was not caused by, the result of, or permanently aggravated by, other service-connected conditions.  The Board finds that this medical opinion is inadequate for the purpose of determining service connection because it lacks a rationale.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  The Board notes that the VA opinion does not support the finding with medical literature or references to the Veteran's medical history.  Additionally, the VA examiner did not address the Veteran's assertions regarding experiencing symptoms of sleep apnea in service.  As such, the Board finds that remand is warranted to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from December 2012 to present.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2012 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's obstructive sleep apnea.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that obstructive sleep apnea began in service, was caused by service, or is otherwise related to service.  

Additionally, if the examiner does not find that obstructive sleep apnea is directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that obstructive sleep apnea was caused or aggravated by the Veteran's other service-connected disabilities, to include hypertension and diabetes mellitus, type II.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  
A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension and diabetes mellitus, type II.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




